Citation Nr: 0636205	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974, with additional active service in December 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran's claim for service 
connection for a schizoaffective disorder was previously 
denied in a July 2000 Board decision.  This decision found 
that new and material evidence had been presented to reopen a 
previous denial of the veteran's claim.  However, the Board 
then conducted a de novo review of the veteran's claim and 
denied on the basis that it was not well grounded.  

The veteran submitted a request to the RO to reopen his claim 
in March 2001.  Under section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA) and VAOPGCPREC 03-2001, if a 
claim is denied on the basis of not being well grounded 
between July 14, 1999 and November 9, 2000, and the veteran 
submits a request to reopen no later than November 9, 2002, 
then the claim should be readjudicated as if the previous 
denial had not been made.  Therefore, the Board will consider 
the veteran's current claim on a de novo basis.  


FINDINGS OF FACT

1.  The veteran was treated for complaints of anxiety during 
service in June 1974.  

2.  The earliest diagnosis of an acquired psychiatric 
disability is dated April 1978; the veteran has continued to 
receive treatment for a psychiatric disability most commonly 
diagnosed as a schizoaffective disorder since that time.  

3.  Uncontroverted medical opinion has found that it is as 
likely as not that the veteran's schizoaffective disorder 
began during active service.  


CONCLUSION OF LAW

An acquired psychiatric disability diagnosed as a 
schizoaffective disorder was incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed an acquired 
psychiatric disability due to active service.  He notes that 
this disability has received several diagnoses, including a 
schizoaffective disorder and paranoid schizophrenia.  The 
veteran believes that he has submitted evidence that is 
sufficient to reopen his previously denied claim and to 
establish service connection for his disability.  

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the veteran. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

The Board notes that some of the initial diagnoses of the 
veteran's psychiatric complaints include paranoid 
personality.  Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

The service medical records show that the June 1972 entrance 
examination found that the veteran's psychiatric examination 
was normal.  The veteran did not report any psychiatric 
symptoms or treatment on a Report of Medical History obtained 
at that time.  

June 1974 service medical records show that the veteran was 
experiencing a personnel problem.  He complained of recent 
anxiety, which stemmed from his work situation.  The veteran 
complained of harassment from others in his squadron, and 
dissatisfaction with his job.  The records show that the 
veteran was counseled. 

The remaining service medical records are negative for 
evidence of psychiatric complaints, symptoms, or treatment.  
The veteran's November 1974 discharge examination stated that 
the veteran was psychiatrically normal.  He answered "no" 
to depression or excessive worry and nervous trouble of any 
sort on a Report of Medical History completed at this time.  

A July 1976 examination for the Navy states that the 
psychiatric evaluation was normal.  November 1976 records 
show that the veteran was attempting to re-enlist. 

Post service medical records include the report of a VA 
hospitalization from February 1978 to March 1978.  He was 
admitted due to nervousness, headaches, and marked anxiety.  
He was also extremely defensive, evasive, and suspicious, 
with the inability to trust people and occasional 
inappropriate affect.  The diagnosis at discharge was a 
paranoid personality.  

An April 1978 letter from a private doctor states that he had 
treated the veteran on one occasion.  One of the veteran's 
complaints had been nervousness.  

Social Security Administration records dated April 1978 show 
that the veteran was diagnosed as having chronic 
schizophrenia, latent type with conversion features.  He was 
noted to have recently been hospitalized at a VA facility.  

VA treatment records dated June 1981 indicate the veteran was 
seen on two occasions.  The final diagnosis was personality 
disorder.  

March 1984 records from Sparks Regional Medical Center show 
that a mental status examination was within normal limits 
except for a possible mild tangential thought disorder.  The 
psychiatric impression was no diagnosis made.  Some 
nonspecific anti-anxiety treatment was recommended.  

Additional records from Sparks dated from March 1984 to May 
1984 indicate that the veteran continued to be seen on a 
regular basis for his complaints.  May 1984 records include 
an impression of probable paranoid schizophrenia with 
possible suicidal tendencies.  

The veteran was hospitalized at a VA facility from May 1984 
to June 1984.  There was no Axis I diagnosis given.  The Axis 
II diagnosis was paranoid personality disorder.  

October 1984 records from Holt Krock Clinic state that the 
veteran had six previous psychiatric hospitalizations.  His 
first psychiatric contact had been in basic training.  He 
reported that his first hospitalization had been in 1977.  

Records from Sparks dated from 1987 to 1991 show that the 
veteran was hospitalized and treated on several occasions.  
The diagnoses included alcohol dependency, an adult 
situational reaction, a schizoaffective disorder, and 
schizophrenia.  

The veteran underwent a VA mental examination in December 
1992.  His active service was noted, although the complaints 
of anxiety were not mentioned.  After the discussion of the 
veteran's history and completion of the examination, the 
diagnoses were schizoaffective disorder, and schizotypal 
personality disorder.  

VA treatment records dated September 1997 include a diagnosis 
of paranoid schizophrenia.  

The veteran was afforded a VA examination for mental 
disorders in January 1998.  He complained that he was 
depressed and irritated all of the time, and that this began 
in service.  The diagnoses were a bipolar disorder, paranoid 
personality disorder, and a reading disorder.  

Madhu Koduri, a VA Board certified psychiatrist, submitted a 
letter regarding the veteran's claim for service connection 
in March 2001.  Dr. Koduri noted that he had briefly reviewed 
the veteran's claims folder.  The veteran had served in the 
military for two different periods.  The first period had 
been from 1972 to 1974, and the records from this period 
showed documentation of one treatment for stress.  He had 
felt harassed and discriminated against, and was given an 
anti-anxiety medication.  The veteran was also noted to have 
served in the reserves from 1974 to 1978.  

Dr. Koduri stated that the veteran was currently diagnosed 
with schizoaffective (bipolar type) disorder, with a mixed 
personality disorder.  He noted that when someone has a 
schizoaffective disorder, they might initially present with 
paranoid personality features and later might manifest with 
depression or mania.  Dr. Koduri noted that prior to 1980 
when DSM III first came into existence, psychiatric 
nomenclature was loosely used.  It was possible that a 
different psychiatrist would have diagnosed a paranoid 
delusional disorder or paranoid schizophrenia than the 
paranoid personality that was used.  In summary, Dr. Koduri 
believed that it was possible that the veteran had manifested 
symptoms of schizoaffective disorder for the first time while 
serving from 1972 to 1975.  

The veteran was afforded a VA examination by James Lee, 
Ph.D., in November 2001.  The examiner stated that the 
veteran's previous evaluations had been read and noted, 
including the assessment by Dr. Koduri.  Furthermore, the 
examiner said that he read and reviewed the veteran's claims 
folder.  After the examination of the veteran, the review of 
the claims folder and the previous reports, Dr. Lee found 
that it was as likely as not that the veteran's 
schizoaffective disorder began during his military service.  
The veteran reported a lot of problems with getting along 
with people during service, including conflicts and fights.  
The veteran also reported having been treated by a 
psychiatrist while in the military.  The diagnostic 
impression was schizoaffective disorder, a history of bipolar 
disorder, and a personality disorder.  

Additional private and VA medical records dated from 2001 to 
the present show that the veteran had continued to receive 
treatment for a psychiatric disability diagnosed as a bipolar 
disorder and schizophrenia.  No additional etiological 
opinions are contained in these records.  

The Board finds that entitlement to service connection for an 
acquired psychiatric disability is warranted.  The evidence 
includes only two opinions addressing the etiology of the 
veteran's disability.  One of these opinions states that it 
is as likely as not that a schizoaffective disorder began 
during active service.  Although the second opinion only 
discusses possibilities and is therefore not as persuasive, 
it does note that schizoaffective disorders often present in 
the same manner as did the veteran's, and that this made it 
possible the veteran's disability began during service.  The 
Board notes that both of these opinions were rendered by VA 
personnel after a review of the veteran's claims folder.  The 
service medical records show that the veteran was seen for 
complaints of anxiety during active service, which is 
consistent with the veteran's statements that he was seen by 
a psychiatrist during service.  Similarly, the reports of 
harassment by the other members of his unit noted in the 
service medical records are consistent with his statements 
that he had fights and conflicts.  Finally, the Board notes 
that these opinions are uncontroverted by any other competent 
medical opinions. 


Therefore, the Board finds that entitlement to service 
connection for an acquired psychiatric disability, which has 
most often been diagnosed as a schizoaffective disorder, is 
demonstrated.  
	

ORDER

Entitlement to service connection for a schizoaffective 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


